Citation Nr: 0940945	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-39 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left arm disability as a result of damage to the left arm in 
June 1998 at the Bay Pines, Florida, Department of Veterans 
Affairs (VA) Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Samadani, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1980 to April 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to compensation 
under 38 U.S.C.A § 1151 for a left arm disability.

Jurisdiction over the case was subsequently transferred to 
the RO in Louisville, Kentucky.

In May 2006, the Veteran testified at a Board hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  

When this case was before the Board in June 2007, it was 
remanded.  It is now before the Board for further appellate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2009, the Veteran submitted a statement informing VA 
that an examination of her left hand and arm had been done at 
the VA Medical Center in Tampa, Florida.  In September 2009, 
the Veteran stated that more information was submitted to the 
Director's Office at the VA Medical Center in Tampa Florida.  
VA has a duty to obtain all pertinent VA treatment records.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  Before 
the Veteran's claim can be adjudicated, all pertinent 
treatment records must be obtained.

Also in September 2009, the Veteran stated that she was still 
in the military.  The RO should confirm whether the Veteran 
is indeed still in the military.

The claims files show that the Veteran did not provide 
addresses to the VA for several places where she has been 
treated.  The RO/AMC should request, once more, for the 
Veteran to provide all addresses for places she sought 
medical treatment for her left arm and hand.

Also, the Veteran's name appears to have changed recently.  
While the claim is in remand status, the claims files should 
be corrected to reflect the Veteran's current name.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should confirm that the 
Veteran is no longer in the military.

2.  Then, the RO/AMC should obtain all VA 
treatment records and submitted documents 
from the VA Medical Center in Tampa, 
Florida and associate them with the 
claims files.  If no records are 
available, it should be so stated, with 
an explanation as to what attempts were 
made to obtain the records.

3.  The RO/AMC should request that the 
Veteran submit all addresses for places 
she has sought treatment for her left arm 
and hand.

4.  After the above development has been 
completed, the RO/AMC should determine 
whether an addendum is needed from the 
August 2009 VA examiner.  If an addendum 
is needed, it should be obtained and 
associated with the claims files.   

5.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


